DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were rejected in Office Action from 05/24/2022.
Applicant filed a response, amended claims 1 and 3-5, and cancelled claim 2. 
Claims 1 and 3-20 are currently pending in the application and are being examined on the merits in this Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, lines 4 and 6, it is suggested to amend “at least one porous polymer layer” to - -the at least one porous polymer layer- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the metal salt" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the electrochemical device" in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and further, in view of Song et al. (U.S. Patent Application Publication 2016/0243525).
Regarding claim 1, 4-5 and 12, Cai teaches a composite separator (i.e., electrolyte structure) (paragraph [0025]) for an electrochemical device (i.e., batteries) (paragraph [0027]), comprising:
at least one metal organic framework (MOF) composite layer (paragraph [0025]);
wherein the at least one MOF composite layer comprises at least one MOF material defining a plurality of pore channels (paragraph [0035] and at least one polymer (i.e., polymer binder) (paragraph [0034]-[0035], [0103]) comprising PTFE (i.e., MOF-PTFE) (paragraph [0021]), PDVF (paragraph [0047]), wherein the at least one MOF composite layer is formed by coating a mixture of the at least one MOF material with a polymer solution comprising the at least one polymer dissolved in at least one solvent (paragraph [0085]), and
wherein the at least one MOF is a class of crystalline porous scaffolds constructed from metal clusters with organic ligands (paragraph [0035]) and is activated at a temperature for a period of time such that the at least one MOF material comprises unsaturated metal centers, open metal sites and/or structural defects that are able to complex with anions in electrolyte (paragraph [0037], [0039], [0041]-[0044].
Cai does not teach the particulars of the at least one porous polymer layer as recited in the instant claim.
Song, directed to a multilayered polymeric membrane (abstract), teaches a polymeric membrane having applications to electrochemical devices (i.e., energy harvesting and storage device) (paragraph [0002). Song teaches the polymeric membrane comprises at least one porous polymer layer (i.e., matrix polymer) (paragraph [0006]-[0007], [0033]) and also serves as mechanical support (i.e., structural support) (paragraph [0002], [0019]). Further, Song teaches the polymeric membrane can include a combination of an MOF and a polymer (same as Cai) (i.e., sorbent material) (paragraph [0029], [0041], [0050]). Further, Song teaches the at least one porous polymer comprises polypropylene (PP), polyethylene (PE), polyvinylidene fluoride (PVDF), polytetrafluoroethylene (PTFE), polyether ketone (PEEK), polyimide (PI), cellulose, polyurethane (paragraphs [0034]-[0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai to include a porous polymer layer as taught by Song in order to provide structural support to the composite separator.
As to the limitation “the porous polymer layer serving as liquid electrolyte hosts for conducing ions and is an electronic insulator for preventing short circuit”, as indicated above Song teaches the polymeric membrane having applicability for an electrochemical device and further include a porous polymer layer that is identical to the one claimed characterized with pores. As such, it would be reasonable to expect the same properties and function as an electronic insulator for preventing short circuiting.  Nonetheless, the composite separator of Cai appears to include such characteristics (i.e., ion conducting and electronic insulator) (paragraph [0054]). 
Regarding claim 6, Cai teaches the composite electrolyte as described above in claim 1. The specifics of the MOF material being in a range of 5-99 wt% and the polymer 1-95 wt% in the composite separator is not explicitly articulated. Nonetheless, Cai teaches the MOF material can be modified or designed to meet certain requirements of different rechargeable batteries (paragraphs [0039]-[0040]). One of ordinary skill in the art could appreciate considering different concentrations to include the claimed range in order to discover a optimum workable range based on stability of the MOF and the applicability requirements. 
Regarding claim 7, Cai teaches the MOF material is activated (paragraph [0044]) and is synthesized at elevated temperatures (paragraph [0041]-[0043]) which reads on the recited treatments. 
Regarding claim 8, Cai teaches the composite membrane as described above in claim 1 to include the MOF material . Cai does not explicitly articulate the specifics as recited in the instant claims. However, since the composite membrane of Cai is substantially identical to the one claimed, such is expected to have the same properties and characteristics to include the MOF having tunable ligand functionality and tunable pores. Nonetheless, Cai teaches the MOF include metal centers and ligands (paragraph [0037]) that are tuned to change chemical environment of the pores (paragraph [0105]) which reads on the claimed limitation.
Regarding claim 9, Cai teaches the organic ligand comprise benzene- 1,4-dicarboxylic acid (BDC), benzene-1,3,5-tricarboxylic acid (BTC) and the metal clusters comprise Aluminum (Al), Manganese (Mn), Iron (Fe), Copper (Cu) (paragraph [0038]-[0039]) (see table 1).
Regarding claim 10, Cai teaches the MOF comprises HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1).
Regarding claim 13, Cai teaches a nonaqueous solvent utilized for the production of the membrane and electrolyte comprises tetrahydrofuran (paragraph [0044]) which read on the claimed solvents.
Regarding claim 14, Cai teaches an electrochemical device (paragraph [0031], [0056]), comprising,
	a positive electrode, a negative electrode a separator as described above in claim 1 and an electrolyte (paragraph [0056]), wherein the electrolyte is a liquid electrolyte comprising a metal salt dissolved in a non-aqueous solvent (paragraph [0044]-[0046]).
	Regarding claim 15, Cai teaches the nonaqueous solvent comprises ethylene carbonate (EC), propylene carbonate (PC), butylene carbonate (BC), dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), methylpropyl carbonate (MPC), butylmethyl carbonate (BMC), ethylpropyl carbonate (EPC), dipropyl carbonate (DPC), cyclopentanone, sulfolane, dimethyl sulfoxide, 3-methyl-1,3-oxazolidine-2-one, .gamma.-butyrolactone, 1,2-di-ethoxymethane, tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, methyl acetate, ethyl acetate, nitromethane, 1,3-propane sultone, .gamma.-valerolactone, methyl isobutyryl acetate, 2-methoxyethyl acetate, 2-ethoxyethyl acetate, diethyl oxalate, or an ionic liquid, chain ether compounds such as gamma butyrolactone, gamma valerolactone, 1,2-dimethoxyethane, and diethyl ether, cyclic ether compounds such as tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, and dioxane, and mixtures of two or more of these solvents (paragraph [0044]).
Regarding claim 16-18, Cai teaches the electrochemical device as described above in claim 14 to include the electrolyte. Cai does not explicitly articulate the specifics as recited in the instant claims. However, since the electrolytes of Cai are identical to those claimed, such are expected to have the same properties and characteristics. Nonetheless, Cai teaches the electrolyte have high ionic conductivity (paragraph [0050]-[0051]) which reads on the claimed properties of ion transference.
Regarding claim 19, Cai teaches the metals salt comprises a lithium salt, a sodium salt, a magnesium salt, and/or a zinc salt. Examples of suitable lithium salts include lithium hexafluorophosphate, lithium hexafluoroarsenate, lithium bis(trifluoromethlysulfonylimide) (LiTFSI), lithium bis(trifluorosulfonylimide), lithium trifluoromethanesulfonate, lithium fluoroalkylsufonimides, lithium fluoroarylsufonimides, lithium bis(oxalate borate), lithium tris(trifluoromethylsulfonylimide)methide, lithium tetrafluoroborate, lithium perchlorate, lithium tetrachloroaluminate, lithium chloride, and combinations thereof. Examples of suitable sodium salts include sodium trifluoromethanesulfonate, NaClO.sub.4, NaPF.sub.6, NaBF.sub.4, NaTFSI (sodium(I) Bis(trifluoromethanesulfonyl)imide), NaFSI (sodium(I) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Mg salts include magnesium trifluoromethanesulfonate, Mg(ClO.sub.4).sub.2, Mg(PF.sub.6).sub.2, Mg(BF.sub.4).sub.2, Mg(TFSI).sub.2 (magnesium(II) Bis(trifluoromethanesulfonyl)imide), Mg(FSI).sub.2 (magnesium(II) Bis(fluorosulfonyl)imide), and the like. Examples of suitable Zn salts include zinc trifluoromethanesulfonate, Zn(ClO.sub.4).sub.2, Zn(PF.sub.6).sub.2, Zn(BF.sub.4).sub.2, Zn(TFSI).sub.2 (zinc(II) Bis(trifluoromethanesulfonyl)imide), Zn(FSI).sub.2 (zinc(II) Bis(fluorosulfonyl)imide), and the like (paragraph [0045]).
Regarding claim 20, Cai teaches for lithium-based batteries, the positive electrode may be formed of LiCoO.sub.2 (LCO) and the negative electrode may be formed of lithium metal (Li). Other examples of suitable positive electrodes include LiNiMnCoO.sub.2 (NMC), lithium iron phosphate (LiFePO.sub.4), lithium iron fluorophosphate (Li.sub.2FePO.sub.4F), an over-lithiated layer by layer cathode, spinel lithium manganese oxide (LiMn.sub.2O.sub.4), lithium cobalt oxide (LiCoO.sub.2), LiNi.sub.0.5Mn.sub.1.5O.sub.4, lithium nickel cobalt aluminum oxide (e.g., LiNi.sub.0.8Co.sub.0.15Al 0.0502 or NCA), lithium vanadium oxide (LiV.sub.2O.sub.5), Li.sub.2MSiO.sub.4 (M is composed of any ratio of Co, Fe, and/or Mn), or any other suitable material that can sufficiently undergo lithium insertion and deinsertion. Other electrodes may be used for sodium, magnesium, or zinc metal batteries. Suitable negative electrodes for sodium, magnesium, or zinc metal batteries include, respectively, sodium metal, magnesium metal, or zinc metal. Suitable positive electrodes for sodium metal batteries include NaMnO.sub.2, NaFePO.sub.4, and Na.sub.3V.sub.2(PO.sub.4).sub.3; suitable positive electrodes for magnesium metal batteries include TiSe.sub.2, MgFePO.sub.4F, MgCo.sub.2O.sub.4, and V.sub.2O.sub.5; and suitable positive electrodes for zinc metal batteries include .gamma.-MnO.sub.2, ZnMn.sub.2O.sub.4, and ZnMnO.sub.2. (paragraph [0032]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and Song et al. (U.S. Patent Application Publication 2016/0243525) as applied to claim 1 above and further, in view of Liu et al. (U.S. Patent Application Publication 2014/0093790).
Regarding claim 3, Cai teaches the composite separator as described above in claim 1 but does not teach the specifics of the coating process as recited. It is noted that the instant claim is considered a product-by-process claim. The cited prior art teaches all of the positively recited structure of the claimed product (i.e., an MOF with a polymer and a porous layer). The determination of patentability is based upon the product structure itself.  The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Nonetheless, further guidance is provided below.
Liu, directed to a fabric electrode catalyst for applications in electrochemical devices (i.e., PEMFC) (paragraphs [0003]-[0004]), teaches the electrode catalyst is formed by electrospinning of a mixture of a MOF and a polymer dissolved in a solvent (paragraph [0012]-[0013], [0028]-[0029]). Liu further teaches such catalyst can be used for a membrane (same as Cai and the claimed invention) for the electrochemical device (i.e., PEMFC) (paragraph [0005], [0017]). Liu teaches the electrode catalyst is formed by electrospinning of a mixture of a MOF, a polymer and a solvent (paragraph [0012]-[0013], [0028]-[0029]) and such method forms a plurality of nanofibers (claim 4).
Cai teaches SEM images of the membrane show the formation of polymer fibers with MOF particles (paragraph [0089]). Lui provides the guidance that a mixture of a MOF, a polymer and a solvent is formed into a plurality of nanofibers by an electrospinning method and further teaches the applicability of the catalyst in membranes for PEMFC.
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the formation of the membrane of Cui to include an electrospinning method as taught by Liu as such is a known and recognized process for producing fibers suitable for membranes in electrochemical devices.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent Application Publication 2016/0254567) and Song et al. (U.S. Patent Application Publication 2016/0243525) as applied to claim 1 and 9-10 above and further, in view of Wang (U.S. Patent Application 2017/0279109).
Regarding claim 11, Cai teaches the composite separator as described above in claim 1 and 9-10 to include the MOF comprising HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1). 
Cai does not teach the MOF comprising a zirconium containing MOF.
Wang, directed to composite separators (i.e., lithium metal oxide composites) (abstract) for electrochemical devices (i.e., batteries) (paragraph [0038]) teaches composites separators may be prepared using MOF such as HKUST-1, MIL-100-Al (same as Cai) and Zirconium containing MOF (paragraph [0039], [0060]).
Cai teaches the MOF can comprises HKUST-1 (paragraph [0037]), MIL-100-Al, MIL-100-Fe (table 1) while Wang teaches MOFs such as HKUST-1, MIL-100-Al or a Zirconium containing MOF can be utilized to form a composite with applicability in electrochemical devices. 
Given the teachings of Wang of suitable MOFs composites used in electrochemical devices, it would be obvious to a skilled artisan to utilized a Zirconium containing MOF in the composite separator of Cai as such appears to be a known recognized equivalent of other MOFs such as HKUST-1, MIL-100-Al as taught by Wang.

Response to Arguments
Applicant’s argument filed on 08/24/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Song.
Examiner appreciates the submission of the terminal disclaimer therefore, the previous double patenting rejection is withdrawn. 

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723